DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-9, filed June 21, 2021, with respect to Claims 1-2, 4, 8, and 17-19 have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejections of Claims 1-2, 4, 8, and 17-19  have been withdrawn. 
Applicant’s arguments, see pages 9-15, filed June 21, 2021, with respect to Claims 2-4 and 7-20 have been fully considered and are persuasive.  The 35 USC 103 rejections of Claims 2-4 and 7-20  have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: While the closest prior art (Comacchio et al., US 8,083,009, cited previously) teaches an apparatus and method for deploying lubricator pipes that includes/uses a frame and a pivotable rack for holding the pipes parallel to each other when the rack is pivoted from a horizontal, stowed, configuration to a vertical, deployed configuration, the prior art fails to teach this combination, inter alia
The apparatus further having an access platform located within the rack that assists in holding the pipe parallel as the rack is pivoted (see Claim 1);
The rack of the apparatus further having a base that is placed flat against the surface of the frame when the rack is pivoted to its vertical, deployed configuration (see Claim 17); and
The method further including gripping an upper end of each pipe and lifting each pipe vertically out of the rack (see Claim 10).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652